Case 5:18-cv-O7041-LHK Document 16 Filed 12/17/18 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

Federaf Agency of Ncws LI_.C, et al.

Plainciff(s)

vs_ Case No.: 5:1'8-cv-07041~SVK

Facebook, Inc.

Defendant

AFFIDA T OF SERVICE

I, jeremy Giaze, a Pt‘ivate Process Server, being duly sworn, depose and say:

T.`hat [ have been duly authorized to make service of the Summons and Original Complaint with Exhibits in the above entitled case.
That l am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 12/'04/'20!3 at 3:15 PM, [ served Facebook, Inc. e/o CSC-Lawyers incorporating Sewice, Registered Age-nt with the

Summons and Original Comp|aint with Exhibits at 2710 Gateway Oaics Drive, Suite 150N, Sacramento, California 95833 by
sewing Catherine Wehb, Designated Agent, authorized to accept service

l declare under penalty of perjury that this information is true. and correct

 

 

/Z/AZ.~//é):{ =~\\ f_r£¢&€a¢:r;b§/ {é§§;§;" §§
Execi{ted Ori . Jerem§ Glaze §

C|ient Ref Nu:‘nber:096464.00001
Job #'. 1554541

 

Capitol Process Services, Inc. ! 1827 18th Street, NW, Washington, DC 20009.| (2()2) 667-0050

